                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


LEO S. PARASKEVOPOULOS,                )
                                       )
             Plaintiff,                )
                                       )
      v.                               )     No. 2:17-cv-00166-JAW
                                       )
CENTRAL MAINE MEDICAL                  )
CENTER,                                )
                                       )
             Defendant.                )


      ORDER AFFIRMING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      On October 31, 2018, Leo Paraskevopoulos moved for partial summary

judgment as to Central Maine Medical Center’s (CMMC) affirmative defense that Mr.

Paraskevopoulos failed to mitigate his lost wage damages. Pl.’s Mot. for Partial

Summ. J. (ECF No. 66). On December 6, 2018, CMMC filed a response. Def.’s Opp’n

to Pl.’s Mot. for Partial Summ. J. (ECF No. 73). Mr. Paraskevopoulos filed a reply on

December 21, 2018. Pl.’s Reply in Support of Mot. for Partial Summ. J. (ECF No. 76).

The United States Magistrate Judge filed with the Court on August 9, 2019, his

Recommended Decision, in which he recommended that the Court grant the motion.

Recommended Decision on Pl.’s Mot. for Partial Summ. J. (ECF No. 108)

(Recommended Decision). CMMC did not object to the Recommended Decision.

      The Court reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record; the Court has made a de novo

determination of all matters adjudicated by the Magistrate Judge’s Recommended
Decision; and the Court concurs with the recommendations of the United States

Magistrate Judge for the reasons set forth in his Recommended Decision, and

determines that no further proceeding is necessary.

      1.    The Court AFFIRMS the Recommended Decision of the Magistrate
            Judge (ECF No. 108).

      2.    The Court GRANTS the Plaintiff’s Partial Motion for Summary
            Judgment (ECF No. 66).


      SO ORDERED.


                                /s/ John A. Woodcock, Jr.
                                JOHN A. WOODCOCK, JR.
                                UNITED STATES DISTRICT JUDGE

Dated this 25th day of September, 2019




                                         2
